UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2010 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53298 MARVIN’S PLACE, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-8758875 (I.R.S. Employer Identification No.) 8860 Greenlawn St., Riverside, California 92508 (Address of Principal Executive Offices) (951) 902-2022 (Issuer’s telephone number) None (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. []Large accelerated filer []Accelerated filer []Non-accelerated filer [X]Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [X]No [] Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of May 13, 2010 there were 49,000,000 shares of common stock outstanding and no shares of preferred stock outstanding. EXPLANATORY NOTE This Amendment No. 1, or this Amendment, to our Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, or the Quarterly Report, is being filed in response to certain comments made by the staff of the Securities and Exchange Commission, or the SEC. In response to such comments, we have amended the following items: Commission File No. has been revised. Item 4.“Controls and Procedures—Management’s Evaluation of Disclosure Controls and Procedures” is being amended. INDEX Page PART 1-FINANCIAL INFORMATION 2 Item 1.Financial Statements Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 F-1 Statements of Operations (unaudited) for the nine months ended March 31, 2010 and March 31, 2009 and the period from inception (April 11, 2007) to March 31, 2010. F-2 Statements of Cash Flows (unaudited) for the three months ended March 31, 2010 and March 31, 2009 and the period from inception (April 11, 2007) to March 31, 2010 F-3 Notes to Financial Statements F-4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3.Quantitative and Qualitative Disclosures about Market Risk 4 Item 4.Control and Procedures 4 PART II-OTHER INFORMATION Item 1.Legal Proceedings 5 Item 1A.Risk Factors 5 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3.Defaults Upon Senior Securities 7 Item 4.Submission of Matters to a Vote of Security Holders 7 Item 5.Other Information 7 Item 6.Exhibits 8 SIGNATURES 9 PART I - FINANCIAL INFORMATION Item 1. Financial Statements 2 MARVIN’S PLACE, INC. (A Development Stage Company) BALANCE SHEET (Unaudited) March 31, December 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Advances from related parties Total Current Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, 25,000,000 shares authorized at par value of $0.001, no shares issued and outstanding - - Common stock, 300,000,000 shares authorized at par value of $0.001 per share, 49,000,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements F-1 MARVIN’S PLACE, INC. (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) From Inception on April 11, 2007 For the Three Months Ended Through March 31, March 31, REVENUES $
